Citation Nr: 0800342	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-34 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to increased burial benefits due to service 
connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1974 to 
September 1975.  He died in December 2004.  The appellant is 
his brother.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for cause of the veteran's 
death.  The appellant requested a Board hearing on his VA-
Form 9, but later withdrew the request in November 2005.

The claims file reflects that the appellant was awarded 
benefits for the veteran's funeral and burial/plot and 
interment expenses based on the allowance for a veteran whose 
death was not related to military service.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is claiming that the veteran's cause of death 
is related to his military service, entitling the appellant 
to a greater reimbursement amount for the costs associated 
with the veteran's burial.  As the relevant facts in this 
case are in dispute, the appellant should be provided a VA 
notice letter pursuant to the Veterans Claims Assistance Act 
of 2000.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with notice of 
the evidence and information necessary to 
substantiate the claim for entitlement to 
increased burial benefits due to service 
connection for cause of the veteran's 
death, and the respective responsibilities 
of the appellant and VA.  Afford an 
appropriate period of time for response.

2.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
The claim should then be readjudicated.  
If the claim remains denied, the RO should 
issue a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence, and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



